              Case 2:18-cv-01635-JCC Document 114 Filed 11/23/20 Page 1 of 2




                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                         CASE NO. C18-1635-JCC
      MAEDA,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
             v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. There are four motions for summary
19   judgment before the Court (Dkt. Nos. 23, 34, 92, 94). Many of the issues addressed in the
20   motions have since been mooted, by virtue of this Court’s order denying Plaintiffs’ motion to
21   strike the FBI’s Glomar defense (Dkt. No. 96) and the FBI’s subsequent document productions.
22   In the interest of judicial economy, the Court ORDERS the following:
23      •   The Clerk is DIRECTED to terminate all outstanding motions for summary judgment
24          (Dkt. Nos. 23, 34, 92, 94) in this matter.
25      •   By no later than January 31, 2021, the FBI is ORDERED to certify to the Court that it has
26          identified and produced all documents responsive to Plaintiffs’ June 16, 2015 FOIA

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
            Case 2:18-cv-01635-JCC Document 114 Filed 11/23/20 Page 2 of 2




 1         request (Dkt. No. 1-1 at 2–8) and provided Plaintiffs with a final comprehensive Vaughn

 2         index.

 3     •   No later than fourteen (14) days following the date of this certification, the parties are

 4         ORDERED to meet and confer telephonically or in person and provide the Court with a

 5         Joint Status Report (“JSR”). The JSR should include a proposed briefing schedule for

 6         final cross-motions for summary judgment in this matter.

 7     •   Any requests to file overlength briefs pursuant to W.D. Wash. Local Civil Rule 7(f)

 8         should be contained within the JSR. Separate motions are not necessary. If the parties are
 9         unable to agree on any part of the JSR, they may answer in separate paragraphs; no
10         separate JSRs are to be filed.
11     •   All declarations and exhibits previously filed in this matter remain available for the
12         parties’ use in their final briefing and are preferred over duplicative newly-filed
13         declarations and exhibits. The parties should reference those previously-filed declarations
14         and exhibits by docket number and page number, i.e., Dkt. No. ___ at ___.
15

16         DATED this 23rd day of November 2020.
17                                                          William M. McCool
                                                            Clerk of Court
18
                                                            s/Paula McNabb
19
                                                            Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
